DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.


Claim objection
Claim 1 is objected to because the syntax error is the following limitation:
“a including a second memory, at least one first processor in communication with the second memory and first instructions”. The “a” should be “and”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 recite the limitation "The model generating sub-system" .  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 9 recite the limitation “merchant analysis sub-system”.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 11, 13-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of U.S. Patent No 9031927.Although the claims at issue are not identical, they are not patentably distinct from each other.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-5, 8-13, 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reddy et al (hereinafter Reddy) US Publication No 20190306173 in view of Medici Black (hereainfter Black) US Publication No 20210192541

As per claim 1, Reddy teaches:
1. A system for multi-dimensional modeling of resource interaction processors, the system comprising: 
a resource interaction processor rules and configured to store a of internal rule data associated with a plurality of types of resource interaction processors;
(Paragraphs [0144] and [0163], wherein the policy is the internal rule)
a including a second memory, at least one first processor in communication with the second memory and first instructions that are stored in the second memory, executable by the at least one first processor and configured to: capture, from a plurality of data sources, first data associated with a plurality of resource interaction processors, aggregate the captured first data, and filter the captured and aggregated first data by analyzing a value of first datum in comparison to trust levels associated with each of the data sources and removing at least a portion of the first data determined to have the value below a predetermined one of the trust levels; 
(Paragraphs [0118], [0127], wherein grouping records is the aggregation or records)
and a model generating sub-system including a third memory, at least one second processor in communication with the third memory, and second instructions that are stored in the third memory, executable by the at least one second processor and configure to: receive, from the resource interaction processor data analysis sub-system, aggregated and filtered first data associated with the one of the plurality of resource interaction processors, 
(Paragraphs [0118], [0127], wherein grouping records is the aggregation or records)
and implement a heuristics engine to determine, based at least on the received aggregated and filtered first data, whether the one of the plurality of resource interaction processors is a viable candidate for deploying resource interaction processor services.
(Paragraphs [0073[, [0118], [0127] and [0144])
Reddy does not explicitly teach a resource interaction processor rules database stored in a first memory and configured to store a plurality of external rules and regulations data associated with a plurality of types of resource interaction processors, however in analogous art of data management, Black teaches:
a resource interaction processor rules database stored in a first memory and configured to store a plurality of internal and external rules and regulations data associated with a plurality of types of resource interaction processors;
(Paragraphs [0021], [0037], [0059], [0062] and [0092])
access the resource interaction processor database to retrieve external rules and regulations data associated with one of the plurality of resource interaction processors, and implement a heuristics engine to determine, based at least on the retrieved external rules and regulations data whether the one of the plurality of resource interaction processors is a viable candidate for deploying resource interaction processor services. 
(Paragraphs [0021], [0037], [0059], [0062] and [0092])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Reddy and Black by incorporating the teaching of Black into the method of Reddy. One having ordinary skill in the art would have found it motivated to use the content management of Black into the system of Reddy for the purpose of managing transaction based on government law and regulations.
As per claim 2, Reddy and Black teach:The system of claim 1, further comprising a services deployment sub-system including a fourth memory, at least one third processor in communication with the fourth memory, and third instructions that are stored in the fourth memory, executable by the at least one third processor and configured to:
 in response to determining that the one of the plurality of resource interaction processors is the viable candidate, deploy one or more resource interaction processor services to the one of the plurality of resource interaction processors. (Paragraphs [0021], [0037], [0059], [0062] and [0092])(Black) and (Paragraphs [0073[, [0118], [0127] and [0144])(Reddy)

As per claim 3, Reddy and Black teach:  	The system of claim 2, wherein the services deployment sub-system includes the third instruction further configured to deploy one or more resource interaction processor services including issuing resource interaction processing devices to the one of the plurality of resource interaction processors. (Paragraphs [0021], [0037], [0059], [0062] and [0092])(Black) and (Paragraphs [0073], [0118], [0127] and [0144])(Reddy)

As per claim 4, Reddy and Black teach:
The system of claim 1, further comprising a data analysis sub-system including a fourth memory, at least one third processor in communication with the fourth memory and third instructions that are stored in the fourth memory, executable by the at least one third processor and configured to:    
       	capture, from the plurality of data sources, second data associated with a plurality of existing or potential resource interaction entities of the resource interaction processors, aggregate the captured second data, and filter the captured and aggregated second data by analyzing a value of second datum in comparison to trust levels associated with each of the data sources and removing at least a portion of the second data determined to have the value below a predetermined one of the trust levels. 
(Paragraphs [0118], [0127])(Reddy)
As per claim 5, Reddy and Black teach:The system of claim 4, wherein the model generating sub-system includes the second instructions further configured to: 
receive, from the data analysis sub-system, aggregated and filtered second data associated with at least one of the plurality of existing or potential resource interaction entities, 
(Paragraphs [0118], [0127])(Reddy)
and implement the heuristics engine to determine, based at least on the retrieved external rules and regulations data, and the received aggregated and filtered first and second data, whether the one of the plurality of resource interaction processors is a viable candidate for deploying resource interaction processor services. 


As per claim 8, Reddy and Black teach:The system of claim 1, further comprising a processor type data analysis sub-system including a fourth memory, at least one third processor in communication with the fourth memory and third instructions that are stored in the fourth memory, executable by the at least one third processor and configured to: 
    	capture, from the plurality of data sources, second data associated with one of a plurality of resource interaction processor types, aggregate the captured second data, and filter the captured and aggregated second data by analyzing a value of each second datum in comparison to trust levels associated with each of the data sources and removing at least a portion of the second data determined to have the value below a predetermined one of the trust levels. 
(Paragraphs [0118], [0127])(Reddy)
As per claim 9, Reddy and Black teach:The system of claim 8, wherein the model generating sub-system includes the second instructions further configured to:
 receive, from the processor type data analysis sub-system, aggregated and filtered second data associated with at least one of the pluralities of resource interaction processor types, and implement the heuristics engine to determine, based at least on the retrieved external rules and regulations data, and the received aggregated and filtered first and second data, whether the one of the plurality of resource interaction processors is a viable candidate for deploying resource interaction processor services. (Paragraphs [0073], [0118], [0127])(Reddy) (Paragraphs [0021], [0037], [0059], [0062] and [0092])(Black) 

   	The system of claim 1, further comprising a distributed trust computing network comprising a plurality of decentralized nodes, each decentralized node having a fourth memory and at least one third processor in communication with the fourth memory, wherein the fourth memory of the decentralized nodes is configured to store at least one distributed ledger, wherein the decentralized nodes are configured to act as source of truth in verifying an identity of each of the plurality of resource interaction processors.
(Paragraphs [0038], [0108]-[0111] and [0184])(Reddy)

Claims 11-12 are method claims respectively corresponding to system claims 1-2 and they are rejected under the rational as claims 1-2


As per claim 13, Reddy and Black teach:
The computer-implemented method of Claim 11, further comprising: 
 	capturing, from the plurality of data sources, second data associated with a plurality of existing or potential resource interaction entities configured to perform resource interactions at the resource interaction processors; 
(Paragraphs [0118], [0127])(Reddy)
aggregating and filtering the captured second data, wherein filtering includes analyzing a value of second datum in comparison to trust levels associated with each of the data sources and removing at least a portion of the second data determined to have the value below a predetermined one of the trust levels,  (Paragraphs [0118], [0127])(Reddy)
wherein implementing further comprises: implementing the heuristics engine to determine, based at least on the (i) retrieved external rules and regulations data, (Paragraphs [0021], [0037], [0059], [0062] and [0092])(Black)
and (ii) the aggregated and filtered first data, (Paragraphs [0118], [0127])(Reddy)
and (iii) the aggregated and filtered second data, (Paragraphs [0118], [0127])(Reddy)
whether the one of the plurality of resource interaction processors is a viable candidate for deploying resource interaction processor services.  
(Paragraphs [0021], [0037], [0059], [0062] and [0092])(Black)

As per claim 15, Reddy and Black teach:
The computer-implemented method of Claim 11, further comprising: 
   	capturing, from the plurality of data sources, second data associated with one of a plurality of resource interaction processor types;  
(Paragraphs [0073], [0118], [0127] and [0144])(Reddy)
  	Page 32 of 35AttyDktNo: 9417US1.014033.3580aggregating and filtering the captured second data, wherein filtering includes analyzing a value of each second datum in comparison to trust levels associated with each of the data sources and removing at least a portion of the second data determined to have the value below a predetermined one of the trust levels, (Paragraphs [0073], [0118], [0127] and [0144])(Reddy)
 and wherein implementing further comprises: 
 	implementing the heuristics engine to determine, based at least on the (i) retrieved external rules and regulations data, (ii) the aggregated and filtered first data, and (iii) the aggregated and filtered second data, whether the one of the plurality of resource interaction processors is a viable candidate for deploying resource interaction processor services.  
(Paragraphs [0021], [0037], [0059], [0062] and [0092])(Black) and (Paragraphs [0073], [0118], [0127] and [0144])(Reddy)

As per claim 16, Reddy and Black teach:
The computer-implemented method of Claim 11, further comprising: 
   	verifying, via convergence of a plurality of nodes within a distributed trust computing network, an identity of each of the plurality of resource interaction processors.
(Abstract and paragraphs [0038], [0108]-[0111] and [0184])(Reddy)

Claims 17-18 are computer program product claims respectively corresponding to system claims 1-2 and they are rejected under the rational as claims 1-2

As per claim 19, Reddy and Black teach:
The computer program product of Claim 17, wherein: 
  	the first set of codes is further configured to cause the computer to capture, from the plurality of data sources, second data associated with a plurality of existing or potential resource interaction entities configured to perform resource interactions at the resource interaction processors, the second set of codes is further configured to cause the computer to aggregate and filter the captured second data, wherein filtering includes analyzing a value of second datum in comparison to trust levels associated with each of the data sources and removing at least a portion of the second data determined to have the value below a predetermined one of the trust levels, (Paragraphs [0073], [0118], [0127] and [0144])(Reddy)
 	and the fourth set of codes is further configured to cause the computer to implement the heuristics engine to determine, based at least on the (i) retrieved external rules and regulations data, and (ii) the aggregated and filtered first data, and (iii) the aggregated and filtered second data, whether the one of the plurality of resource interaction processors is a viable candidate for deploying resource interaction processor services.
(Paragraphs [0021], [0037], [0059], [0062] and [0092])(Black) and (Paragraphs [0073], [0118], [0127] and [0144])(Reddy)


Claims 6-7, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reddy and Black in view of Ryan et al (hereainfter Ryan) US Publication No 20210366586
As per claim 6, Reddy and Black teach:The system of claim 1, wherein the merchant analysis sub-system includes the first instruction  aggregated and filtered first data. 
(Paragraphs [0073[, [0118], [0127] and [0144])(Reddy)
Reddy and Black do not explicitly teach wherein the merchant analysis sub-system includes the first instruction further configured to determine, a location for each of the plurality of resource interaction processors, however in analogous art of data management, Ryan teaches:
wherein the merchant analysis sub-system includes the first instruction further configured to determine based on data a location for each of the plurality of resource interaction processors.
(Paragraphs [0712], [0811], [1013]-[1014])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Reddy and Black and Ryan by incorporating the teaching of Ryan into the method of Reddy and Black. One having ordinary skill in the art would have found it motivated to use the content management of Ryan into the system of Reddy and Black for the purpose of managing customer activity based on targeted law and regulations associated with the customer location.


As per claim 7, Reddy and Black and Ryan teach:The system of claim 6, wherein the model generating sub-system includes the second instructions further configured to: 
 	receive, from the merchant analysis sub-system, the location of the one of the plurality of resource interaction processors, access the resource interaction processor database to retrieve the external rules and regulations data associated with one of the plurality of resource interaction processors, 
(Paragraphs [0021], [0037], [0059], [0062] and [0092])(Black)
wherein the external rules are associated with the location, and implement the heuristics engine to determine, based at least on the retrieved internal and external rules and regulations data and the received aggregated and filtered first data, whether the one of the plurality of resource interaction processors is a viable candidate for deploying resource interaction processor services. 
(Paragraphs [0712], [0811], [1013]-[1014])(Ryan)

Claim 14 is a method claim corresponding to the combination of claims 6-7 and it is under the same rational as claims 6-7.
Claim 20 is a computer program product claim corresponding to the combination of claims 6-7 and it is under the same rational as claims 6-7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/28/2022